 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Lauran Jeanette Boatwright

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                             Case No. 2:18-mj-609-EJY

11                 Plaintiff,                              STIPULATION TO CONTINUE
                                                           STATUS CHECK HEARING
12          v.
                                                           (FIRST REQUEST)
13   LAURAN JEANETTE BOATWRIGHT,

14                 Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Lauran Jeanette
20   Boatwright, that the Status Check Hearing currently scheduled on April 7, 2020 at 1:30 pm, be
21   vacated and continue to Tuesday, July 21, 2020 at 1:30 p.m.
22          This Stipulation is entered into for the following reasons:
23          1.     Defense counsel requests additional time for defendant to complete all court
24   ordered conditions.
25          2.     The defendant is not in custody and agrees with the need for the continuance.
26          3.     The parties agree to the continuance.
 1         This is the first request for a continuance of the status check hearing.
 2         DATED this 6th day of April, 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6   By /s/ Katherine A. Tanaka                      By /s/ Rachel Kent
     KATHERINE A. TANAKA                             RACHEL KENT
 7   Assistant Federal Public Defender               Special Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-mj-609-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LAURAN JEANETTE BOATWRIGHT,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the status check hearing currently scheduled for

11   Tuesday, April 7, 2020 at 1:30 p.m., be vacated and continued to Tuesday, July 21, 2020 at the

12   hour of 1:30 p.m. in Courtroom 3D

13          DATED this 6th day of April, 2020.

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
